MANN, Judge.
An insurance broker is not, as a matter of law, the insured’s agent for receipt of premium refund upon cancellation. Hermann v. Niagara Fire Ins. Co., 1885, 100 N.Y. 411, 3 N.E. 341. Whether the broker is agent as a matter of fact is not determined by the record on which summary judgment was entered. Agency, pleaded here, is yet to be determined. Miller v. Chase & Co., 1924, 88 Fla. 500, 102 So. 553. See 44 C.J.S. Insurance § 168; 44 Am.Jur.2d Insurance § 151 et seq.
Reversed and remanded.
HOBSON, C. J., and LILES, J., concur.